                 Case 16-17900-RAM   Doc 84   Filed 09/23/20   Page 1 of 7




         ORDERED in the Southern District of Florida on September 22, 2020.




                                                      Robert A. Mark, Judge
                                                      United States Bankruptcy Court
_____________________________________________________________________________




                         UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF FLORIDA
                                 MIAMI DIVISION
       ______________________________
                                      )
       In re:                         )    CASE NO. 16-17900-BKC-RAM
                                      )    CHAPTER   13
       LISA CATHERINE CLANCY,         )
                                      )
                      Debtor.         )
       ______________________________)

                         ORDER DENYING CREDITOR’S MOTION
                      TO RECOVER TAX AND INSURANCE ADVANCES

            The holder of a foreclosure judgment obtained force-placed

       insurance on the debtor’s home after the filing of this chapter 13

       case. The primary issue addressed in this Order is whether the

       creditor is entitled to be reimbursed for these insurance premium

       payments where the debtor’s confirmed plan provides for full

                                          1
          Case 16-17900-RAM   Doc 84   Filed 09/23/20   Page 2 of 7



payment of the judgment and does not include a provision obligating

the debtor to maintain insurance on her property.

     The issue is presented in a Motion to Determine Recoverability

of Escrow Advances (the “Motion”) [DE #77] filed by PHH Mortgage

Corporation as servicer for U.S. Bank National Association, as

trustee for CWMBS Reperforming Loan REMIC Trust Certificates,

Series 2006-R2 (“US Bank” or the “Bank”).           US Bank is a secured

creditor of the debtor, Lisa Catherine Clancy (the “Debtor”), by

virtue of a final foreclosure judgment (the “Judgment”) in the

amount of $38,899.75 entered on October 9, 2012.               The property

subject of the Judgment is the Debtor’s primary residence and is

located at 18460 NE 20th Avenue, North Miami Beach, Florida 33179

(the “Property”).

     The Motion seeks relief under 11 U.S.C. § 105(a) and requests

entry of an order requiring the Debtor to reimburse US Bank for

what it describes as tax and insurance escrow advances made after

confirmation of the Debtor’s chapter 13 plan.                The Court has

considered the record in this case, including US Bank’s Motion,

the Debtor’s Response [DE #80], and US Bank’s Reply [DE #83], and

also has considered the arguments of counsel at the September 9,

2020 hearing on the Motion.     The Court concludes that the Motion

should be denied for the reasons set forth below.

     Simply stated, the Bank may not recover advances for insurance

on the Property because the Debtor had no obligation under the

                                   2
            Case 16-17900-RAM       Doc 84     Filed 09/23/20   Page 3 of 7



confirmed    plan,    or    otherwise,         to   maintain    insurance     on   the

Property.     The Bank also is not entitled to recover the one tax

payment it advanced postpetition because the tax payment was made

prior to approval of the Debtor’s modified plan and the Bank failed

to object to the modified plan.

                     Factual and Procedural Background

     The Debtor filed a voluntary petition for relief under chapter

13 of the Bankruptcy Code on June 1, 2016 [DE #1].                       She filed a

Second Amended Chapter 13 Plan (the “2nd AP”) [DE #36] on August

30, 2016.    The 2nd AP provided for treatment of the Judgment debt

through     participation      in    the       Court’s    Mortgage      Modification

Mediation Program.         The Court confirmed the 2nd AP on October 24,

2016 [DE #49].

     The Debtor failed to modify the Judgment debt at mediation

[DE #53].     Thereafter, on November 10, 2016, the Debtor filed a

proof of claim on the Bank’s behalf.                 The proof of claim, Claim

No. 3 (the “POC”), indicates that the Bank has a secured claim

against the Debtor in the amount of $29,583.24 that is based on a

Judgment and is payable at 4.75% interest.

     On November 15, 2016, the Debtor filed a First Modified

Chapter 13 Plan (the “Modified Plan”) [DE #55].                  The Modified Plan

provides for full payment of the balance due on the Judgment debt,




                                           3
           Case 16-17900-RAM     Doc 84    Filed 09/23/20   Page 4 of 7



$29,583.24, 1 at 4.75% interest.          The balance and interest figures

in the Modified Plan are identical to those listed in the POC.

The   Modified   Plan   did    not   provide    for   payment     of      taxes   and

insurance.

      The Bank did not seek to amend the POC or object to the

Debtor’s motion to modify her 2nd AP [DE #56], which motion was

filed together with the Modified Plan on November 15, 2016.                        On

December 22, 2016, the Court granted the Debtor’s motion and

approved the Modified Plan [DE #62].

      Nearly four years later, on June 12, 2020, the Bank filed a

stay relief motion [DE #73] referencing its advance of tax and

insurance payments totaling $15,882.            The Bank withdrew its stay

relief motion on July 7, 2020 [DE #76].

      On July 24, 2020, the Bank filed the Motion that is the

subject   of   this   order,   seeking     to   recoup      one   tax     and   seven

insurance premium payments identified in the Motion and described

as escrow advances.      The Motion lists a tax payment of $798.58

made on November 11, 2016, and seven insurance payments made

between December 6, 2016 and September 3, 2019. The payments total

$14,507.58.




1 The Debtor paid down a portion of the original amount of the
Judgment debt, which was $38,899, in a prior chapter 13 bankruptcy
case.

                                       4
          Case 16-17900-RAM   Doc 84   Filed 09/23/20   Page 5 of 7



                              Discussion

     The mortgage debt on the Property merged into the Judgment.

Gilpen v. Bower, 12 So.2d 884, 885 (Fla. 1943) (“Although the debt

secured by a mortgage exists independently of the instrument[,] a

debt reduced to a judgment does not have this peculiarity as the

former merges in the latter and loses its identity.”); JPMorgan

Chase Bank, N.A. v. Hernandez, 99 So.3d 508, 511-512 (Fla. 3d DCA

2011) (collecting cases in support of the proposition that a

promissory note and mortgage merge into a final judgment upon its

entry).   If the Debtor had filed a plan that provided for a cure

and reinstatement of her mortgage, the mortgage would have been

de-accelerated and escrow obligations imposed by the mortgage note

would have remained enforceable.       But here, the Debtor is paying

off the Judgment, and therefore, the escrow provisions of the

mortgage note are not applicable. After entry of the Judgment, the

Debtor no longer had a contractual obligation to the Bank to

maintain insurance, and in fact, she had no legal obligation to

insure her Property.

     To adequately protect its interest, the Bank could have

objected to the Modified Plan because it did not obligate the

Debtor to maintain insurance.     The Bank did not object, and it is

bound by the terms of the Modified Plan under 11 U.S.C §1327(a)

and the doctrine of res judicata. United Student Aid Funds, Inc.

v. Espinosa, 130 S. Ct. 1367 (2010).

                                   5
           Case 16-17900-RAM    Doc 84    Filed 09/23/20    Page 6 of 7



     Unlike insurance, the Debtor was legally obligated to pay

property taxes.    Therefore, if the Bank had asserted a claim for

repayment of its November 11, 2016 tax payment either in a proof

of claim, or as an administrative expense, it may have preserved

a right to be reimbursed.      However, as described earlier, the Bank

did not file a proof of claim, did not seek allowance of an

administrative expense, and did not object to the Debtor’s Modified

Plan, which was approved on December 12, 2016, after the Bank made

the tax payment.

     Perhaps recognizing the weakness in its legal position, the

Bank seeks relief under § 105.        The Court finds no cause to grant

equitable relief.      If the Debtor had filed a cure and maintain

plan, the Bank would have been required to file a Notice under

Fed. R. Bankr. P. 3002.1(c) no later than 180 days after making

the insurance and tax payments.           That rule does not apply to the

Debtor’s Modified Plan.          However, it is difficult to muster

sympathy   for   the   Bank    when   the    Motion        claims   a     right   to

reimbursement for payments that started 3 ½ years ago with even

the most recent insurance payment pre-dating the Motion by nearly

a year.

     In its Reply, the Bank argues that the Debtor will be unjustly

enriched if the Motion is denied. The Debtor chose not to insure

the Property, and she had the legal right to make that choice.

She did not ask the Bank to buy insurance, and there is no

                                      6
            Case 16-17900-RAM   Doc 84      Filed 09/23/20   Page 7 of 7



allegation that she obtained any benefit from the insurance. Under

these facts, the Debtor was not unjustly enriched by the Bank’s

decision    to   obtain   insurance    to    protect    its    interest    in   the

Property.

     In sum, the Court finds no legal or equitable basis to grant

the Motion, and therefore, it is -

     ORDERED as follows:

     1.     The Motion is denied.

     2.     U.S. Bank has no legal or equitable right to recover the

tax and insurance payments subject of the Motion either in this

chapter 13 case, or in a non-bankruptcy forum.

                                      ###

COPIES TO:
Mandy L. Mills, Esq.
April Harriott, Esq.
Christopher P. Salamone, Esq.
Nancy Neidich, Trustee




                                        7
